ORDER
PER CURIAM:
The Labor and Industrial Relations Commission determined that four persons working for Chaganti and Associates, P.C. performed services in employment, and that Chaganti had failed to file required reports for some of those employees during 2010, 2011, and 2012. The Commission assessed a penalty against Chaganti for failure to file the required reports. Cha-ganti appeals, contending that the Commission’s determination that the four workers were “employees” is not supported by competent and substantial evidence, and that the Commission’s assessment of a penalty was unjustified. We affirm. We likewise deny Chaganti’s Motion to Vacate the Commission’s Decision, which was taken with the case. Because a published opinion would have no prece-dential value, we have provided the parties with an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).